DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teig et al. (US 2019/0123022), “Teig”.

2.	As per claim 1, Teig discloses a central processing unit (CPU) [CPU, figure 9] communicably coupled to a first graphics processing unit (GPU) chiplet of a GPU chiplet array [GPU, figure 9], wherein the GPU chiplet array includes: the first GPU chiplet [GPU cores, figure 9] communicably coupled to the CPU via a bus [CPU cores, figure 9]; and a second GPU chiplet [GPU cores, figure 9] communicably coupled to the first GPU chiplet via a passive crosslink [CPU cores, figure 9], wherein the passive crosslink is dedicated for inter-chiplet communications [a passive interposer, paragraph 148].

3.	As per claim 2, Teig discloses wherein the passive crosslink comprises a passive interposer die [a passive interposer, paragraph 148].

4.	As per claim 3, Teig discloses wherein the first GPU chiplet comprises a first PHY region including conductor structures for chiplet-to-chiplet communications, and further wherein the second GPU chiplet comprises a second PHY region including conductor structures for chiplet-to-chiplet communications [passive interposers, paragraph 148].

5.	As per claim 4, Teig discloses a third GPU chiplet communicably coupled to the first GPU chiplet via the passive crosslink, wherein the passive crosslink is dedicated for inter-chiplet communications, wherein the third GPU chiplet comprises a third PHY region including conductor structures for chiplet-to-chiplet communications [passive interposers, paragraph 148].

6.	As per claim 7, Teig discloses wherein the passive crosslink communicably couples all GPU chiplets in the GPU chiplet array [passive interposers, paragraph 148].

7.	As per claim 10, Teig discloses a plurality of conductive pillars coupling a circuit board substrate to a first non-PHY region of the first GPU chiplet and a second non-PHY region of the second GPU chiplet [z-axis interconnects, figure 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5, 6, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (US 2019/0123022), “Teig”, in view of Yasuda et al. (US 2001/0005873), “Yasuda”.

2.	As per claims 5, 6, and 8, Teig discloses the system recited in claims 1 and 4.	
	Teig does not disclose expressly a last level cache.
	Yasuda discloses cache coherency protocol in the abstract.
	Teig and Yasuda are analogous art because they are from the same field of endeavor of storage device.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify Teig by including the cache coherency protocol as taught by Yasuda in the abstract.
	The motivation for doing so would have been better addressing performance as expressly taught by Yasuda in paragraph 19.

3.	As per claims 11-20, the examiner directs the applicant’s attention to claims rejection above.

Arguments Concerning Prior Art Rejections
	The applicant argues that the cited prior art does not disclose the claimed limitation(s).  Specifically, the applicant asserts that the cited prior art fails to teach the claimed GPU chiplets.  However, there is no patentable distinction between such GPU chiplets and the GPU cores disclosed in figure 9 of Teig. 
Further, the applicant argues that the cited prior art does not disclose coupling a GPU chiplet with a CPU with a bus.  However, figure 9 and paragraphs 90-91 of Teig disclose GPU(s) and CPU(s) sharing a cache.  Thus, the components are “coupled” to each other, and the rejection is maintained.
Moreover, the applicant asserts that the cited “passive interposer” can’t be interpreted as the claimed “passive crosslink”.  However, Teig discloses implanting the “passive interposer” for inter-chip communication in paragraph 148.  Thus, Teig discloses coupling GPUs with the “passive interposer” (claimed “passive crosslink”), and the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

A.	Allowable Subject Matter
	Claim 9 is objected to.
The primary reasons for allowance of claim 9 in the instant application is the combination with the inclusion in these claims that “a unified cache memory including both a last level of the first cache memory hierarchy and a last level of the second cache memory hierarchy, wherein the unified cache memory is coherent across all chiplets of the GPU chiplet array”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-8 and 10-20 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2135